DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-40 of 1/4/21 are examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 


Claims 21-29 31, 33-37 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS references to Darbonne (US 5252347), hereinafter Darbonne, in view of Air products and Chemicals (BE 809014A), hereinafter Air products and “Using Dry Ice to Preserve your Food” article from www.angelfire.com date of September 11, 2004, confirmed by www.archive.org; hereinafter “Dry Ice” article and Aung et al. (US 5338558), hereinafter Aung.



Regarding claim 21, Darbonne discloses a method for preserving fresh herbs (column 2, lines 20-25, herbs), the method comprising fresh trimmings from a plant (column 2, line 25, fresh vegetables, Column 2, lines 45-50, aromatic herbs); grinding and/or chopping the fresh trimmings to form processed trimmings (column 2, lines 30-35, and 55-60 fractions); packaging the processed trimmings in a container (column 2, lines 39-43 and 60-65, packaging) and freezing the processed trimmings (column 2, lines 29-31, 50-55, freezing). Darbonne (Column 4, lines 60-68) discloses of freezing temperatures “of the order of -180°C. to -40°C” as discussed above in claim 11, which includes temperature range overlapping the dry ice temperatures (Darbonne column 4, lines 60-68). Thus, using dry ice temperature range at the time of the invention to freeze products was known. Further Darbonne discloses use of dry ice as freezing medium as part of prior art in column 1 (see Column 1, lines 29-31) where prior art reference BE809014 to Air products is discussed. Thus, use of dry ice for freezing was well known at the time of the invention. Air products Abstract teaches dry ice method as “s a very rapid, frequently temporary method of cooling, food prods” by contact-coating with dry ice (solidified CO2). Abstract also discloses such a method as being convenient for instant cooling and also used as an intermediate cooling process. Air products abstract clearly states that “The use of dry ice does not harm flavor, texture or appearance of food products”. Similarly, “Dry Ice” article teaches the use of dry ice as an oxygen absorber while it cools. Thus, the role of dry ice for freezing and also as oxygen absorber was known and routinely practiced in the art at the time of the effective filing date of the invention. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Darbonne to include the step of freezing in a dry ice atmosphere as cited by Darbonne prior art to Air products and “Dry Ice” article. One of ordinary skill in the art at the time of the invention would have been motivated to do so at least for the purpose of achieving desired temperature range in a frozen product without harming the flavor, texture or appearance of food prods as taught by Air products (English abstract) and “Dry Ice” article (dry ice as an economical cooling agent and oxygen absorber).
Further regarding claim 21, Darbonne does not disclose the specific sequence wherein the processed trimmings are placed in a container prior to freezing. However Aung discloses the wherein the processed trimmings are placed in a container prior to freezing (column 15, lines 5-15, packaged, stored -20C). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Darbonne to include the process of packaging followed by freezing as taught by Aung for the purpose of reducing the number of freezing steps necessary.

Claims 34 and 36 recite the same limitations as claim 1 and hence rejected for the same reasons as presented above. Claim 14 is directed to weed or bud, and claim 16 is directed to herbs which are plant or plant parts since Darbonne discloses a method for preserving a fresh weed or bud (column 2, lines 20-25, and lines 45-50, aromatic herbs and plants, therefore it follows that it would have been obvious to one of ordinary skill in the art at the time of the invention that the method of Darbonne will also work in preservation of plants including weeds and plant parts including buds as they are specific plant parts which can be separated by fractioning and preserved separately as taught by Darbonne. 

Regarding claim 22, Darbonne and Colombo disclose the method of claim 21. Darbonne further discloses preserved fresh herbs (column 2, lines 20-44, herbs and process).

Regarding claims 23, Darbonne and Colombo disclose the method of claim 21. Darbonne states the method as recited in claim 21 above including herbs (column 2, lines 20-25) and a chopping step (column 2, lines 30-35) but does not explicitly recite the time between each step specifically wherein the grinding and/or chopping occur less than 24 hours from the time the trimmings were obtained. However it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Darbonne and Colombo and to have the grinding and/or chopping occur less than twelve hours from the time the trimmings were obtained to prevent deterioration of plant parts due to temperature of storage and microbial deterioration and to facilitate a quick or continuous process. One of ordinary skill in the art at the time of the invention would have been motivated to do so at least based on the type of product being processed and the type of processing equipment available. Such modification would have involved only routine skill in the art and would have been motivated by desire to prevent deterioration of plant parts due to temperature of storage and microbial deterioration.

Regarding claim 24, Darbonne and Colombo disclose the method of claim 21. Darbonne states the method as recited in claim 21 above including a chopping step (column 2, lines 30-35) and freezing (column 2, lines 29-31) but does not explicitly recite the time between each step specifically wherein the freezing occurs less than 30 minutes from the grinding and/or chopping. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Darbonne and Colombo and have a specified time of 30 minutes of less between freezing and chopping to facilitate a quick or continuous process. One of ordinary skill in the art at the time of the invention would have been motivated to do so at least based on the type of product being processed and the type of processing equipment available. Such modification would have involved only routine skill in the art.

Regarding claim 25, Darbonne as applied to claims 23 and 24 address the limitations, hence same rejection applies. 

Regarding claim 26, Darbonne as applied to method of claim 21, further discloses wherein the fresh trimmings are obtained from a single plant (column 3, lines 25-30, individually).

Regarding claim 27, Darbonne as applied to the method of claim 21, further discloses wherein the fresh trimmings are obtained from at least two different plants (column 3, lines 38-42, mixtures).

Regarding claim 28, Darbonne as applied to the method of claim 21, further discloses wherein the fresh herbs consist of one type of herb (column 3, lines 25-30, individually).

Regarding claim 29, Darbonne as applied to the method of claim 21, further discloses wherein the fresh herbs comprise two or more different types of herbs (column 3, lines 38-42, mixtures).

Regarding claim 31, Darbonne as applied to the method of claim 21 further discloses wherein the freezing comprises subjecting the processed trimmings to dry ice temperatures (column 4, lines 60-68).

Regarding claim 32, Darbonne as applied to the method of claim 21 further discloses wherein the freezing comprises subjecting the processed trimmings to a dry ice atmosphere, (column 3, lines 45-50). 

Regarding claim 33, Darbonne Darbonne as applied to the method of claim 21 further discloses preserved fresh herbs (column 2, lines 20-44, herbs and process).

Regarding claim 35 and 37, Darbonne as applied to the method of claims 34 and 36 further discloses preserved fresh weed (column 2, lines 20-44, plant and process).

Regarding claim 39 and 40, Darbonne as applied to claims 34 and 36 teaches the method as claimed including a chopping step (column 2, lines 30-35) and freezing (column 2, lines 29-31) but does not explicitly recite the time between each step specifically wherein the freezing occurs less than 30 minutes from the grinding and/or chopping. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Darbonne and Colombo and have a specified time of 30 minutes of less between freezing and chopping to facilitate a quick or continuous process. One of ordinary skill in the art at the time of the invention would have been motivated to do so at least based on the type of product being processed and the type of processing equipment available. Such modification would have involved only routine skill in the art.

Claims 30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Darbonne in view of NPL articles to Air products, “Dry Ice” and Aung, further in view of  NPL reference to Trost et al., hereinafter Trost.

Regarding claim 30, Darbonne discloses the method as best understood of claim 21. Darbonne does not teach wherein, upon thawing one year after freezing of the processed trimmings, the processed trimmings have at least 75% of the otherwise identical polyphenols measured immediately prior to freezing. However, Trost discloses a packaging and method wherein the total polyphenols decrease by as little as 3% over a 9 month period (Abstract, Figure 1 and section 3.2) extrapolating, the data would yield less than 5% decrease at one year. Therefore, it was known to package foods in a packaging such that minimal loss of polyphenol content occurs as taught by Trost. Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Darbonne to package the materials in reduced or no oxygen atmosphere as taught by Trost. One of ordinary skills in the art at the time of the invention would have been motivated to do so at least for the purpose of minimizing the loss of polyphenol concentration over a given period of time and maintain the antioxidant benefits of natural plants and plant products and also to maintain the organoleptic properties that are substantially similar to those of the fresh herbs and/or herb trimmings.

Claims 21-29, 31-37 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS reference to FUJISAKI (JP2010088326A1, with alternative English abstract), hereinafter FUJISAKI, In view of Darbonne (US 5252347), Air products and Chemicals (BE 809014A), hereinafter Air products and “Using Dry Ice to Preserve your Food” article from www.angelfire.com date of September 11, 2004, confirmed by www.archive.org; hereinafter “Dry Ice” article and Aung et al. (US 5338558), hereinafter Aung. 

Regarding claim 21, FUJISAKI abstract teaches that preservation of raw herbs involves washing (S101) raw herb to remove foreign materials, accommodating the washed raw herb in a film or bag that can be vacuum packed, vacuum packing (S102) the raw herb, freezing (quickly freezing) (S103) the vacuum-packed raw herb, and then preserving (S104) under freezing conditions, which meets the claimed limitation. FUJISAKI abstract also teaches that herbs vacuum packaged followed by freezing “exhibits excellent flavor and fresh appearance when compared to the conventional dried herb. The storage period of raw herb is increased by vacuum-freezing, as cytoclasis and microbial proliferation are suppressed.” FUJISAKI teaches that the process of reducing oxygen and freezing the fresh herbs substantially similar to claimed invention including the step of removing oxygen, as is the case with vacuum packaging herbs followed by freezing was known.
FUJISAKI is silent regarding grinding/ chopping the fresh trimmings, however, cutting or grinding or comminuting steps were routinely performed for achieving a desired size of fruit, vegetable or herbs. 
Darbonne discloses a method for preserving fresh herbs (column 2, lines 20-25, herbs), the method comprising obtaining fresh trimmings from a plant (column 2, line 25, fresh vegetables, Column 2, lines 45-60, aromatic herbs); grinding and/or chopping the fresh trimmings to form processed trimmings (column 2, lines 30-35, and 55-60 fractions); packaging the processed trimmings in a container (column 2, lines 39-43 and 60-65, packaging) and freezing the processed trimmings (column 2, lines 29-31, 50-55, freezing). Thus, chopping or cutting raw herbs was known at the time of the invention as taught by Darbonne. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of FUJISAKI to include the step of break or cut the herbs as taught by Darbonne for the purpose of adjusting the size of plant matter at least for the purpose of making a suitable sized packaged product.
Darbonne (Column 4, lines 60-68) discloses of freezing temperatures “of the order of -180°C. to -40°C” as discussed above in claim 11, which includes temperature range overlapping the dry ice temperatures (Darbonne column 4, lines 60-68). Thus, using dry ice temperature range at the time of the invention to freeze products was known. Further Darbonne discloses use of dry ice as freezing medium as part of prior art in column 1 (see Column 1, lines 29-31) where prior art reference BE809014 to Air products is discussed. Thus, use of dry ice for freezing was well known at the time of the invention. Air products Abstract teaches dry ice method as “s a very rapid, frequently temporary method of cooling, food prods” by contact-coating with dry ice (solidified CO2). Abstract also discloses such a method as being convenient for instant cooling and also used as an intermediate cooling process. Air products abstract clearly states that “The use of dry ice does not harm flavor, texture or appearance of food products”. Similarly, “Dry Ice” article teaches the use of dry ice as an oxygen absorber while it cools. Thus, the role of dry ice for freezing and also as oxygen absorber was known and routinely practiced in the art at the time of the effective filing date of the invention. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of FUJISAKI to include the step of freezing in a dry ice atmosphere as cited by Darbonne prior art to Air products and “Dry Ice” article. One of ordinary skill in the art at the time of the invention would have been motivated to do so at least for the purpose of achieving desired temperature range in a frozen product without harming the flavor, texture or appearance of food prods as taught by Air products (English abstract) and “Dry Ice” article (dry ice as an economical cooling agent and oxygen absorber).
Further regarding claim 21, FUJISAKI does not disclose the specific sequence wherein the processed trimmings are placed in a container prior to freezing. However Aung discloses the wherein the processed trimmings are placed in a container prior to freezing (column 15, lines 5-15, packaged, stored -20°C). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of FUJISAKI to include the process of packaging followed by freezing as taught by Aung for the purpose of reducing the number of freezing steps necessary.


Claims 34 and 36 recite the same limitations as claim 21 and hence rejected for the same reasons as presented above. Claim 34 is directed to weed or bud, and claim 36 is directed to herbs which are plant or plant parts since FUJISAKI teaches of fresh herbs and Darbonne also discloses a method for preserving a fresh weed or bud (column 2, lines 20-25, and lines 45-50, aromatic herbs and plants, therefore it meets the claimed limitations. FUJISAKI abstract teaches substantially the claimed method and in terms of advantage of following said method, FUJISAKI also teaches that “The preserved herb is in raw state, and exhibits excellent flavor and fresh appearance when compared to the conventional dried herb.  The storage period of raw herb is increased by vacuum-freezing, as cytoclasis and microbial proliferation are suppressed.” FUJISAKI teaches the process of reducing oxygen and freezing the fresh herbs substantially similar to claimed invention is taught, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expect that any fresh herbs processed to be in frozen form as taught by FUJISAKI in view of Darbonne will have similar characteristics as claimed. Since FUJISAKI as applied to claim 1, teaches substantially the same process steps and claims fresh appearance and flavor as advantages of following said process, therefore, it follows that the herbs or plants or weeds frozen by the method as taught by FUJISAKI will achieve substantially the same properties in a frozen product as are instantly claimed, absent any clear and convincing evidence to the contrary.

Regarding claim 22, FUJISAKI in view of Darbonne discloses preserved fresh herbs (English Abstract and Darbonne column 2, lines 20-44, herbs and process).

Regarding claim 23, FUJISAKI in view of Darbonne disclose the method of claim 21. Darbonne states the method as recited in claim 1 above including herbs (column 2, lines 20-25) and a chopping step (column 2, lines 30-35) but does not explicitly recite the time between each step specifically wherein the grinding and/or chopping occur less than twelve hours from the time the trimmings were obtained. However it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of FUJISAKI and perform the grinding and/or chopping in less than twelve hours from the time the trimmings were obtained to prevent deterioration of plant parts due to temperature of storage and microbial deterioration and to facilitate a quick or continuous process. One of ordinary skill in the art at the time of the invention would have been motivated to do so at least based on the type of product being processed and the type of processing equipment available. Such modification would have involved only routine skill in the art and would have been motivated by desire to prevent deterioration of plant parts due to temperature of storage and microbial deterioration.

Regarding claim 24, FUJISAKI in view of Darbonne disclose the method of claim 21. Applied art to Darbonne states the method as recited in claim 21 above including a chopping step (column 2, lines 30-35) and freezing (column 2, lines 29-31) but does not explicitly recite the time between each step specifically wherein the freezing occurs less than ten minutes from the grinding and/or chopping. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of FUJISAKI in view of Darbonne and have a specified time of 30 minutes of less between freezing and chopping to facilitate a quick or continuous process. One of ordinary skill in the art at the time of the invention would have been motivated to do so at least based on the type of product being processed and the type of processing equipment available. Such modification would have involved only routine skill in the art.

Regarding claim 25, FUJISAKI in view of Darbonne as applied to claims 23 and 24 address the limitations, hence same rejection applies. 

Regarding claim 26, FUJISAKI in view of Darbonne disclose the method of claim 21. FUJISAKI is silent but Darbonne further discloses wherein the fresh trimmings are obtained from a single plant (column 3, lines 25-30, individually). Thus, herbs were known to be packaged separately at the time of the invention. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of FUJISAKI to include the step of using the same plant or individual type of plant material separately as taught by Darbonne at least for the purpose of making a suitable sized package of individual products or individual type of products.

Regarding claim 27, FUJISAKI in view of Darbonne disclose the method of claim 21. FUJISAKI is silent but Darbonne further discloses wherein the fresh trimmings are obtained from at least two different plants (column 3, lines 38-42, and mixtures). Thus, more than one type of herbs were known to be packaged together at the time of the invention. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of FUJISAKI to include the step of using the a mixture of plants or herbs as taught by Darbonne for the purpose of adjusting the types of plant matter at least for the purpose of making a suitable sized packaged product containing combinations or mixtures of herbs that are typically have similar storage life or are typically usable together.

Regarding claim 28, FUJISAKI in view of Darbonne disclose the method of claim 21. FUJISAKI teaches of packing raw herb, i.e., one type of herb. Further Darbonne discloses wherein the fresh herbs consist of one type of herb (column 3, lines 25-30, individually). Thus, herbs were known to be packaged separately at the time of the invention. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of FUJISAKI to include the step of using the same plant or individual type of plant material separately as taught by Darbonne at least for the purpose of making a suitable sized package of individual products or individual type of products.

Regarding claim 29, FUJISAKI in view of Darbonne disclose the method of claim 21. FUJISAKI teaches of packing raw herb, i.e., one type of herb, but is silent regarding herb package being a combination of mixture or two types of herbs. Darbonne teaches wherein the fresh herbs comprise two or more different types of herbs (column 3, lines 38-42, mixtures). Thus, more than one type of herbs were known to be packaged together at the time of the invention. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of FUJISAKI to include the step of using the a mixture of plants or herbs as taught by Darbonne for the purpose of adjusting the types of plant matter at least for the purpose of making a suitable sized packaged product containing combinations or mixtures of herbs that are typically have similar storage life or are typically usable together.

Regarding claim 31, FUJISAKI and Darbonne as applied to the method of claim 21 further discloses wherein the freezing comprises subjecting the processed trimmings to dry ice temperatures (column 4, lines 60-68).

Regarding claim 32, FUJISAKI in view of Darbonne disclose the method of claim 21. FUJISAKI abstract teaches of frozen storage does not provide details of freezing step with dry ice. Darbonne (Column 4, lines 60-68) discloses of freezing temperatures “of the order of -180°C. to -40°C” as discussed above in claim 11, which includes temperature range overlapping the dry ice temperatures (Darbonne column 4, lines 60-68). Thus using dry ice temperature range at the time of the invention to freeze products was known. Further Darbonne discloses use of regarding dry ice as freezing medium as part of prior art in column 1 (see Column 1, lines 29-31) where prior art reference BE809014 to Air products is discussed. Thus, use of dry ice for freezing was well known at the time of the invention. Air products Abstract teaches dry ice method as “a very rapid, frequently temporary method of cooling, food prods” by contact-coating with dry ice (solidified CO2). Abstract also discloses such a method as being convenient for instant cooling and also used as an intermediate cooling process. Air products Abstract clearly states that “The use of dry ice does not harm flavor, texture or appearance of food products”. Similarly, “Dry Ice” article teaches the use of dry ice as an oxygen absorber while it cools. Thus, the role of dry ice for freezing as well as oxygen absorber was known and routinely practiced in the art at the time of the effective filing date of the invention. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of FUJISAKI to include the step of freezing in a dry ice atmosphere as taught by Darbonne and Air products. One of ordinary skill in the art at the time of the invention would have been motivated to do so at least for the purpose of achieving desired temperature range in a frozen product without harming the flavor, texture or appearance of food prods as taught by Air products (English abstract) and FUJISAKI abstract (advantage).


Regarding claim 33, FUJISAKI in view of Darbonne disclose the method of claim 21. FUJISAKI and Darbonne both disclose preserved fresh herbs (Abstract of FUJISAKI and column 2, lines 20-44, herbs and process of Darbonne).

Regarding claim 35 and 37, FUJISAKI in view of Darbonne disclose the method of claim 21. FUJISAKI and Darbonne both disclose preserved fresh herbs, weed (Abstract of FUJISAKI and column 2, lines 20-44, herbs and process of Darbonne).

Regarding claim 38, which require the specific sequence wherein the processed trimmings are placed in a container prior to freezing, FUJISAKI abstract teaches that preservation of raw herbs involves washing (S101) raw herb to remove foreign materials, accommodating the washed raw herb in a film or bag that can be vacuum packed, vacuum packing (S102) the raw herb, freezing (quickly freezing) (S103) the vacuum-packed raw herb, and then preserving (S104) under freezing conditions, which meets the claimed limitation

Regarding claims 39 and 40, FUJISAKI in view of Darbonne disclose the method of claim 34 and 36. FUJISAKI Abstract teaches vacuum package, i.e., the package or container is substantially air-tight (abstract Novelty) and Darbonne as applied to claims 34 and 36 teaches the method as claimed including a chopping step (column 2, lines 30-35) and freezing (column 2, lines 29-31) but does not explicitly recite the time between each step specifically wherein the freezing occurs less than 30 minutes from the grinding and/or chopping. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of FUJISAKI and Darbonne and have a specified time of 30 minutes of less between freezing and chopping to facilitate a quick or continuous process. One of ordinary skill in the art at the time of the invention would have been motivated to do so at least based on the type of product being processed and the type of processing equipment available. Such modification would have involved only routine skill in the art.


Claims 30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS reference to FUJISAKI, Darbonne, NPL articles to Air products, “Dry Ice” and Aung, further in view of  NPL reference to Trost et al., hereinafter Trost.

Regarding claim 30, FUJISAKI in view of Darbonne disclose the method of claim 1. Neither FUJISAKI nor Darbonne disclose wherein, upon thawing one year after freezing of the processed trimmings, the processed trimmings have at least 75% of the otherwise identical polyphenols measured immediately prior to freezing. However, Trost discloses a packaging and method wherein the total polyphenols decrease by as little as 3% over a 9 month period (Abstract, Figure 1 and section 3.2) extrapolating, the data would yield less than 5% decrease at one year. Therefore, it was known to package foods in a packaging such that minimal loss of polyphenol content occurs as taught by Trost. Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of FUJISAKI and Darbonne to package the materials in vacuum or no oxygen atmosphere as taught by FUJISAKI and as supported by Trost. One of ordinary skills in the art at the time of the invention would have been motivated to do so at least for the purpose of minimizing the loss of polyphenol concentration over a given period of time and maintain the antioxidant benefits of natural plants and plant products and also to maintain the organoleptic properties that are substantially similar to those of the fresh herbs and/or herb trimmings.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 of current application 17/140629 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-13 and 15 of U.S. Patent No. 10194681 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1, 3, 4-5, 11-12, 14 and 16 where the claims are directed to method for preserving fresh herbs/weed or bud /plant material, and according to claim 1/4/2021 of current application the method comprises: a. grinding and/or chopping fresh trimmings from a plant to form processed trimmings, wherein the grinding and/or chopping occurs less than 96 hours from a time the fresh trimmings are obtained from the plant; b. packaging the processed trimmings in an interior environment of a sealable container; and c. freezing the processed trimmings by placing the container in a chamber containing dry ice, wherein the processed trimmings are never in direct contact with the dry ice, and wherein oxygen is substantially removed from the interior environment of the container and the container is sealed. Claims 23-25 further limit the method to “wherein the freezing occurs less than 30 minutes from the grinding and/or chopping” and claim 25, “wherein the grinding and/or chopping occur less than 24 hours from the time the trimmings were obtained” and claims 31 and 32 recite “dry ice: as the medium for freezing. All these limitations are recited as such in the independent claim 1, 14 and 23 of U.S. Patent No. 10194681 B2.
Claims 22, 26-32 and 35 of current application recite the same limitations as claims 2-8 of U.S. Patent No. 10194681 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 21-40 of current application 17/140629 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patented application 16/223790
U.S. Patent No. 10912318 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 11-20 where the claims are directed to method for preserving fresh herbs/weed or bud /plant material, and according to claim 1/14/16 of current application the method comprises: a. obtaining fresh trimmings from a plant; b. grinding and/or chopping the fresh trimmings to form processed trimmings; c. packaging the processed trimmings in a container; and d. freezing the processed trimmings; wherein the interior environment of the container contains substantially no oxygen Claims 3-5 further limit the method to “wherein the freezing occurs less than ten minutes from the grinding and/or chopping” and claim 5, “wherein the grinding and/or chopping occur less than twelve hours from the time the trimmings were obtained” and claims 11-12 recite “dry ice: as the medium for freezing. All these limitations are recited as such in the independent claim 1, 14 and 23 of U.S. Patent No. 10194681 B2.
Claims 22, 26-32 and 35 and  of current application recite the same limitations as claims 2, 6-12 and 15 of U.S. Patent No. 10912318 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1791